                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


        Kr •
                                                                                                            (PR)
Dear


Your complaint has been filed as civil action number             ^ ^ j L ^ Q ^^
The fee for filing any civil action other than a petition for a writ of habeas corpus is $400 ($350 filing fee
plus $50 administrative fee), to be paid at the time of filing. Ifyou are unable to pay the full fee atthis
time, you may petition the court to proceed in forma pauperis bysigning and completing this court's
Prisoner's In Forma Pauperis Application in its entirety. Even if you are granted leave to proceed in
forma pauperis, you must still pay the $350 filing fee (not the $50 administrative fee), but the filing fee
will be taken out of your prisoner account in installments.

Your civil action is deficient because vou did not pav the S400 fee and:
                                                                                             FSLED
                                                                                             JUL 16 2019
1.       D You did not file an In Forma Pauperis Application.
                                                                                             SUSAN Y. SOONG
          /                                                                      .       CLERK, U.S. DISTRiCT COURT
2.      J^The In Forma Pauperis Application you submitted is insufficient betf^jisff DISTRICT OF CALlFOriMiA

          X    You did not submit the proper form.

               You did not complete the form in its entirety.
               See copy ofyour incomplete application (enclosed).

               You did not sign your application. A copy ofyour unsigned application is enclosed.
                                                                          »uni completed
               You did not submit a Certificate of Funds in Prisoner's Account compieicu and
                                                                                         aiiu ^
                 signedby an authorized officer at your correctional facility.
               You did not submit a copy ofyour prisonertrust account abatement showing
                 transactions for the last six months.

               Other

Please correct the deficiency/deficiencies noted above.
jl^A blank copy ofour Prisoner's In Forma Pauperis Application, including aCertificate of Funds in
     Prisoner's Account form, is enclosed, along with a postage-paidreturn envelope.

• A postage-paid return envelope is enclosed.

WARNING: You Must Respond to this Notice.
If you do not respond within 28 DAYS from the filing date stamped above, your action will be
DISMISSED, the file closed and the fee will become due immediately. Filing a Prisoner's In Forma
Pauperis Application will allow the court to determine whether installment payment ofthe filing fee
should be allowed.
                                        Sincerely,
                                        SUSAN Y. SOONG, Clerk,

                                        By                    ^ , Deputy Clerk
